Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims as amended recite sending a heartbeat request to forward the heartbeat request to the second node if the difference between the first moment and second moment exceeds a threshold.  With respect to such limitation prior art reference Luna teaches sending a request to the content source when the cached content is invalid/expired. Luna does not teach such a request being forwarded to the second node i.e. content source but rather teaches sending of the heartbeat request by the caching server on a periodic basis. The examiner could not find any prior art references that teach forwarding heartbeat requests in the situation where  the determined time difference between the time of  first moment(current heartbeat request) and time of the second moment(prior heartbeat request response) exceeding a threshold. As such claims 1, 5 and 10 are allowable and be extension dependent claims 2-4, 6-9 and 11-15 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456